Order entered February 4, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00771-CV

                              ANDREA M. REYES, Appellant

                                               V.

              GUADALUPE TORRES AND ROSALINDA SILVA, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-13110

                                          ORDER
       Before the Court is appellees’ January 31, 2020 second motion for extension of time to

file their responsive brief. We GRANT the motion and ORDER the brief be filed no later than

March 5, 2020. We caution appellees that further extension requests will be disfavored.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE